 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Custom Dynamics, LLC,                       No. 18-00011MC
10                Petitioner/Judgment             REPORT AND RECOMMENDATION
      Creditor,
11
      v.
12
      Michael Schultz d/b/a Everything
13    L.E.D.- Harley,
14                Respondent/Judgment
      Debtor.
15
16   TO THE HONORABLE G. MURRAY SNOW, UNITED STATES DISTICT JUDGE:
17          On October 18, 2019, Petitioner/Judgment Creditor Custom Dynamics, LLC
18   (“Custom”), pursuant to Fed. R. Civ. P. 69 and A.R.S. § 29–655, filed a petition with the
19   Court seeking a Charging Order against the interest of Respondent/Judgment Debtor
20   Michael Schutz, d/b/a Everything L.E.D. – Harley (“Schultz”) in the Arizona limited
21   liability company registered as Everything LED Harley Davidson, L.L.C. (“Everything
22   LED”), of which he is a member. (Doc. 21.) On October 22, 2019, the Court referred the
23   motion to undersigned United States Magistrate Judge (hereinafter “this Court”). (Doc.
24   26.)
25          The Court issued its Order to Show Cause directing that Schultz and Everything
26   LED appear before the Court on November 13, 2019 at 1:30 PM before Magistrate Judge
27   Michelle H. Burns, to show cause why the relief requested in the Petition should not be
28
 1
     granted, and on Friday, November 1, 2019 at 2:10 PM, the Petition and Order to Show
 2
     Cause were served on Schultz and Everything LED. (Docs. 28, 30.)
 3
            The Court held the Order to Show Cause Hearing on November 13, 2019 and neither
 4
     Schultz or any representative of Everything LED appeared.
 5
                                             BACKGROUND
 6
            On January 23, 2018, the U.S. District Court for the Eastern District of North
 7
     Carolina awarded Custom a Judgment against Defendant/Judgment Debtor Michael
 8
     Schultz, d/b/a Everything L.E.D. – Harley, in the amount of $72,624.00, which was
 9
     registered in this District on February 22, 2018. (Doc. 1.)
10
            As of October 16, 2019, the outstanding balance due on the underlying Judgment,
11
     together with post-judgment interest, is in the sum of $74,877.43.1 Post-judgment interest
12
     will continue to accrue from that date at the rate of $3.62 per day. It is uncontested that
13
     Schultz has an interest in Everything LED.
14
            Pursuant to Rule 69(a), Fed R. Civ. P., “[t]he procedure on execution [of a money
15
     judgment]—and in proceedings supplementary to and in aid of judgment or execution—
16
     must accord with the procedure of the state where the court is located.” Pursuant to A.R.S.
17
     § 29-655(A):
18         On application to a court of competent jurisdiction by any judgment creditor
19         of a member, the court may charge the member’s interest in the limited
           liability company with payment of the unsatisfied amount of the judgment
20         plus interest. To the extent so charged, the judgment creditor has only the
           rights of an assignee of the member’s interest.
21
22          A charging order is “[t]he exclusive remedy by which a judgment creditor of a

23   member may satisfy a judgment out of the judgment debtor’s interest in the limited liability

24
25
26   1
       Pursuant to 28 U.S.C. § 1961, $1,299.97 of interest accrued at 1.79% on the $72,624.00
     principal for 365 days. Interest was compounded on 1/23/2019. $953.46 of interest accrued
27   at 1.79% on the $73,923.97 principal for 263 days resulting in interest of $953.46, a
     principal of $73,923.97, and a total value of $74,877.43.
28


                                                  -2-
 1   company.” A.R.S. 655(C). Custom’s proposed charging order (1) charges the interest of
 2   Michael Schutz in Everything LED with payment of the unsatisfied amount of the
 3   Judgment; (2) orders Everything LED to refrain from paying any monies or profits due to
 4   Michael Schultz until the judgment is satisfied in full; (3) directs Everything LED to pay
 5   to Custom any monies or profits due or to become due; and (4) orders Everything LED to
 6   respond to or answer all inquiries from Custom or its counsel with regard to the limited
 7   liability company and to allow Custom or its counsel complete access to the books and
 8   records of the limited liability company.” (Doc. 21-1.)
 9          This Court finds that Custom has established its right to the proposed charging order
10   pursuant to the uncontested facts and authority cited. Wherefore,
11          IT IS RECOMMENDED that Movant’s Petition for Writ of Execution in the Form

12   of a Charging Order, (Doc. 21), be GRANTED, and that the Court enter the following

13   Charging Order:

14          1.     Custom is hereby granted an Order charging the interest of Michael Schutz

15   in Everything LED Harley Davidson, L.L.C. with payment of the unsatisfied amount of

16   the Judgment.

17          2.     Everything LED Harley Davidson, L.L.C., and its members and managers
18   therein, are ordered to refrain from paying any monies or profits due to Michael Schultz or
19   his assignees until Custom’s Judgment is satisfied in full.
20          3.     Everything LED Harley Davidson, L.L.C., and its members and managers
21   therein, are directed to pay to Custom any monies or profits due or to become due to
22   Michael Schultz or his assignees. Payments are to be sent to Custom through their counsel
23   of this record.
24          4.     Everything LED Harley Davidson, L.L.C., and its members and managers
25   therein, are further ordered to respond to or answer all inquiries from Custom or its counsel,
26   with regard to the limited liability company and to allow Custom or its counsel complete
27   access to the books and records of the limited liability company.
28


                                                 -3-
 1          5.     The Court having determined there is no just reason for delay, the Clerk is
 2   directed to enter this Order forthwith.
 3          This recommendation is not an order that is immediately appealable to the Ninth
 4   Circuit Court of Appeals. Any notice of appeal pursuant to Rule 4(a)(1), Federal Rules of
 5   Appellate Procedure, should not be filed until entry of the district court’s judgment. The
 6   parties shall have fourteen days from the date of service of a copy of this recommendation
 7   within which to file specific written objections with the Court. See 28 U.S.C. § 636(b)(1);
 8   Rules 72, 6(a), 6(b), Federal Rules of Civil Procedure. Thereafter, the parties have fourteen
 9   days within which to file a response to the objections. Pursuant to Rule 7.2, Local Rules of
10   Civil Procedure for the United States District Court for the District of Arizona, objections
11   to the Report and Recommendation may not exceed seventeen (17) pages in length. Failure

12   timely to file objections to the Magistrate Judge’s Report and Recommendation may result

13   in the acceptance of the Report and Recommendation by the district court without further

14   review. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Failure

15   timely to file objections to any factual determinations of the Magistrate Judge will be

16   considered a waiver of a party’s right to appellate review of the findings of fact in an order
     or judgment entered pursuant to the Magistrate Judge’s recommendation. See Rule 72,
17
     Federal Rules of Civil Procedure.
18
            Dated this 14th day of November, 2019.
19
20
21
22
23
24
25
26
27
28


                                                 -4-
